IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                            February 2000 Session

               STATE OF TENNESSEE v. TERRY EUGENE BALLARD

                         Appeal from the Circuit Court for Williamson County
                            No. II-1196-344-B     Donald P. Harris, Judge



                      No. M1998-00201-CCA-R3-CD - Filed September 22, 2000


The appellant, Terry Eugene Ballard,1 was convicted in the Williamson County Circuit Court of theft
of property worth one thousand dollars ($1,000) or more, a class D felony. The trial court sentenced
the appellant as a career offender to twelve years incarceration in the Tennessee Department of
Correction. In this appeal, the petitioner presents the following issues for our review: (1) whether
the trial court erroneously denied his ex parte motion for the appointment of an independent
psychological expert at the state’s expense; and (2) whether the evidence adduced at trial supports
his conviction of theft. Following a review of the record and the parties’ briefs, we affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID G. HAYES AND JERRY
L. SMITH, JJ., joined.

Peter D. Heil, Nashville, Tennessee, and Trippe Fried, Franklin, Tennessee, for the appellant, Terry
Eugene Ballard.

Paul G. Summers, Attorney General and Reporter, David H. Findley, Assistant Attorney General,
and Jeff Burks, Assistant District Attorney General, for the appellee, State of Tennessee.

                                                OPINION
                The appellant appeals his conviction in the Williamson County Circuit Court of
theft of property worth one thousand dollars ($1,000) or more. The appellant’s conviction arose
from his theft of a Hewlett Packard computer from Computer City in Brentwood, Tennessee, on
October 7, 1996. In this appeal, the appellant challenges both the trial court’s denial of his ex
parte motion for a state-funded psychological expert and the sufficiency of the evidence
underlying his conviction of theft. A review of the procedural history of the appellant’s case and
the facts adduced at his trial is essential to the resolution of these issues.

       1
           The ap pellant is also kn own as “T erry Wa yne Battle.”
                                            I. Background
                 On November 12, 1996, a Williamson County Grand Jury indicted the appellant for
the theft of a computer from Computer City. On March 3, 1997, the appellant filed a notice of his
intent to rely upon the defense of insanity or a claim of diminished capacity. In conjunction with his
notice, the appellant filed a motion requesting a mental evaluation for purposes of determining his
competency to stand trial and his mental state at the time of his offense. The appellant noted in his
motion that he had previously been diagnosed with Post-Traumatic Stress Disorder and also noted
that he was unable to provide any information to his attorney concerning the charged offense.
Pursuant to the appellant’s motion, the court ordered the Middle Tennessee Mental Health Institute
to evaluate the appellant.

                Dr. Rokeya Farooque, a psychiatrist with the Middle Tennessee Mental Health
Institute, examined the appellant on July 15, 1997. According to Dr. Farooque, the appellant
reported that he has experienced “black-outs” or fainting spells since the age of five or six. The
appellant recalled that he was examined by doctors at Metropolitan Nashville General Hospital when
he was a child, but the doctors were unable to determine the cause of the “black-outs.” The appellant
also reported that, in the early 1990s, he was stabbed by a fellow inmate while incarcerated in prison
and was subsequently diagnosed with and treated for Post-Traumatic Stress Disorder. Moreover,
approximately one month before the instant offense, the appellant and a friend were involved in a
shooting in Washington, D.C. The appellant attributed his current symptoms of Post-Traumatic
Stress Disorder to this shooting. According to the appellant, his primary symptom was recurring
nightmares about being stabbed or shot. The appellant further asserted that he possessed no memory
of the time period extending from his visit to Washington, D.C., until a meeting with his attorney
in this case several months later. Accordingly, the appellant claimed that he could not recall
committing the instant offense on October 7, 1996. Similarly, although the appellant was also
charged with stealing computer equipment from a Sears Department Store on November 20, 1996,
while released on bond in this case, he could not recall committing the theft.

               In recording his diagnostic impressions, Dr. Farooque noted, “Rule out Post
Traumatic Stress Disorder.” More significantly, Dr. Farooque opined that the appellant’s “behavior
and comments did not raise the question of a present psychosis or other serious thought disorder.”
As to the appellant’s claimed memory loss, Dr. Farooque observed that
               there is no psychiatric justification for this loss nor does it form the
               basis for a defense of insanity. From the information that has been
               supplied Forensic Services, it appears Mr. Ballard continued to
               function in an acceptable and appropriate manner when he returned
               to Tennessee from Washington, D.C.
Dr. Farooque concluded that a defense of insanity was not viable in the appellant’s case, and the
appellant was competent to stand trial.

               Subsequently, the appellant filed a sealed, ex parte motion pursuant to State v.
Barnett, 909 S.W.2d 423 (Tenn. 1995), and Tenn. Sup. Ct. R. 13 §5, requesting state funds to employ


                                                 -2-
an independent psychological expert, and he also filed a motion requesting an ex parte hearing on
this issue. The court denied the appellant’s motions. However, the trial court granted the appellant’s
motions to permit the withdrawal of his current counsel and for the appointment of new counsel.
Represented by new counsel, the appellant again filed a notice of intent to rely upon the defense of
insanity and also requested a second mental evaluation. On February 10, 1998, pursuant to the
appellant’s request, the trial court ordered a mental evaluation of the appellant by the Guidance
Center in Franklin, Tennessee. The record before this court does not contain the results of any
evaluation conducted by that organization. In any event, on February 18, 1998, the court also
ordered the Middle Tennessee Mental Health Institute to again examine the appellant. The institute
examined the appellant on March 31, 1998, and again concluded that a defense of insanity was not
viable in the appellant’s case, that the appellant was competent to stand trial, and that the appellant
did not meet the criteria for judicial commitment to a mental health institute.

                On May 19, 1998, notwithstanding the trial court’s earlier denial of the appellant’s
ex parte motion, the court conducted an ex parte hearing concerning the appellant’s request for funds
to employ an independent psychological expert. At the ex parte hearing, the appellant contended that
he required a psychological expert in order to present a claim of diminished capacity due to Post-
Traumatic Stress Disorder or, alternatively, to present a defense of “involuntary intoxication.” More
specifically, the appellant’s trial counsel related to the trial court that he had
                spoke[n] to . . . [the appellant’s] mother. She said that . . . the
                impression she left me was that he was pretty much incoherent from
                the time of the shooting incident in 1996 in Washington, D.C., up to
                the end of that year including the time we’re talking about in this
                case. She may be here . . . .
The appellant’s mother did not testify at the ex parte hearing. However, the appellant did introduce
numerous mental health and other medical records for the court’s consideration.

                 The records submitted at the ex parte hearing2 reflect that, at the time of the instant
offense, the appellant was forty-three years old and married with five children. He possesses a
General Educational Development (“GED”) diploma and, when not incarcerated pursuant to a
criminal conviction, has been employed laying carpeting and as a cook. The appellant’s criminal
history is extensive and, consistent with his criminal history, the appellant has been the object of
several violent assaults during his lifetime. Most notably, the appellant suffered a gunshot wound
to the face as a teenager and was stabbed by a fellow inmate in prison in 1991. Following the 1991
stabbing, the appellant first began to experience symptoms consistent with Post-Traumatic Stress
Disorder, including insomnia, recurrent nightmares, “fearfulness,” “intense anxiety,” hypervigilance,
and “increased startle response to unfamiliar inmates.” The appellant also exhibited some “paranoid
ideation,” expressing a fear of additional attacks. For example, while incarcerated in prison in 1992
and 1993, the appellant reported that he felt at times that someone might be attempting to enter his



         2
          Although the appellant o riginally filed these re cords und er seal, the State filed a motion to this court to unseal
the records for purposes of this appeal. Because the appellant did not oppose the State’s motion, we granted the motion.

                                                             -3-
cell or might be hiding inside his cell. For treatment of these symptoms, the appellant was
administered antidepressants, including Elavil and Trazodone.

               In 1996, the appellant was released from prison on parole, and his mental condition
seemingly improved. Thus, in April 1996, the appellant reported to the Dede Wallace Center that
he was no longer experiencing symptoms of Post-Traumatic Stress Disorder and no longer required
medication. However, as noted previously, the appellant was involved in a shooting in Washington,
D.C., in September 1996, one month prior to the instant offense. This incident precipitated
additional nightmares.

               Notwithstanding a diagnosis of Post-Traumatic Stress Disorder, the appellant’s
mental health records consistently indicate the absence of any psychosis or significant thought
disorder until September 1997, almost one year after the instant offense. Indeed, following the
appellant’s reentry into the Tennessee Department of Correction in late 1996, he did not report any
complaints other than recurrent nightmares. Specifically, at no time did the appellant report any
delusions or auditory or visual hallucinations, nor did the appellant mention any memory loss.
Moreover, following a psychiatric intake examination of the appellant in January 1997, the
Department’s psychiatrist and psychological examiner concluded that the appellant “has no clinical
evidence of psychosis or major affective disorder. No indication for psychotropic medication.”

               In March 1997, the appellant was transported to Washington, D.C., in order to testify
in court proceedings, possibly concerning the shooting that had occurred in September 1996. At the
Central Detention Facility in Washington, D.C., the appellant again underwent a psychological
examination. Although the appellant was provisionally diagnosed with Post-Traumatic Stress
Disorder and prescribed Elavil, the examiner noted that the appellant was oriented to time, place,
person, and situation and that the appellant denied any problems with his thought content and
process other than, perhaps, impaired concentration. Again, the appellant did not report any
delusions or auditory or visual hallucinations, nor did the appellant mention any memory loss. The
examiner concluded that there was no abnormality in the appellant’s thought process.

               According to the appellant’s mental health records, the appellant first reported his
memory loss to a mental health professional, as opposed to his attorney, in June 1997. In September
1997, the appellant first reported auditory and visual hallucinations to his psychological counselor
at the Tennessee Department of Correction. Soon thereafter, psychological testing performed by the
Department suggested for the first time
               the presence of a thought disorder and . . . poorly developed
               personality structure with few internal resources to utilize in
               responding to his environment. He tends to become easily
               overwhelmed and, during those times, his thought processes will
               become distorted and he will have difficulty managing his behavior.
               He also appears to lack empathy and harbors hostile and aggressive
               impulses. There were signs suggesting organic impairment.



                                                -4-
The appellant’s psychological counselor noted that the appellant appeared to be slowly “unraveling.”
However, a subsequent notation in the appellant’s “Problem Oriented - Progress Record” at the
Department also concedes the possibility that the appellant might be feigning illness.

                After reviewing the above medical records, the trial court once again denied the
appellant’s motion for a state-funded psychological expert. In denying the motion, the trial court
emphasized the psychiatric intake evaluation performed by the Tennessee Department of Correction
following the instant offense. The court also noted that the results of two psychological
examinations by the Middle Tennessee Mental Health Institute failed to support the appellant’s claim
that, at the time of the instant offense, he was suffering from any mental disease or defect that
precluded his formation of the requisite mental state. Finally, the court noted that the facts of the
instant case, as set forth during a preliminary hearing on a motion to suppress, did not suggest any
diminished capacity. The trial court also took judicial notice of the appellant’s recent conviction of
the theft of computer equipment from a Sears Department Store while on bond for the instant
offense. He noted that the facts of the Sears Department Store case were almost identical to the facts
of the instant case and, similarly, did not suggest any diminished capacity. Indeed, on the contrary,
the facts of both cases suggested planning by the appellant.

                Immediately following the ex parte hearing and the denial of the appellant’s motion
for an independent psychological expert, the trial court conducted a bench trial of the appellant. At
the appellant’s trial, Robin Lynch, the general manager of Computer City, testified that he observed
the appellant enter the store on October 7, 1996, and approach a display containing several
computers packaged in boxes. The appellant picked up one of the boxes, placed the box on his
shoulder, and carried the box outside the store to a van waiting in the parking lot. According to Mr.
Lynch, the boxed computer was a Hewlett Packard computer worth approximately $2,899. The
appellant did not pay for the computer and did not have permission to remove the computer from the
store.

                Mr. Lynch also recounted that he chased the appellant outside the store to the waiting
van. As he approached the van, Mr. Lynch observed that the van’s rear sliding door was ajar, and
the boxed computer was lying in the rear compartment. Three individuals, including the appellant,
were also inside the van. Mr. Lynch demanded that the appellant return the computer, whereupon
the appellant and his companions closed the van door and drove away. Mr. Lynch recorded the van’s
license plate number, returned inside the store, and telephoned the Brentwood Police Department.

                 Approximately thirty-five minutes following the theft, the police apprehended the van
containing the appellant and his two companions. The police transported Mr. Lynch to the scene of
the suspects’ arrests where Mr. Lynch identified the appellant as the man who had stolen the
computer from Computer City. Mr. Lynch also identified the computer, which was still packaged
in its box. At trial, Mr. Lynch again identified the appellant and identified a photograph of the boxed
computer, testifying that he was present when the police photographed the computer. According to
Mr. Lynch, the police returned the stolen computer to his store soon thereafter.



                                                 -5-
               At trial, the State also presented the testimony of James Edward Gibson and David
Dickson, officers with the Franklin Police Department. Officer Gibson testified that, on the
afternoon of October 7, 1996, he stopped the appellant’s van pursuant to a “BOLO” or “be on the
lookout.” The appellant was driving the van, and there were two passengers. Upon inquiry, the
appellant informed Officer Gibson that he was returning home from a friend’s house. However, the
appellant was unable to provide the name or address of his friend. Moreover, Officer Dickson, who
was assisting Officer Gibson, observed a computer box through the rear window of the van.
Accordingly, the officers arrested the appellant and his companions. Mr. Lynch arrived at the scene
soon thereafter and identified both the appellant and the stolen computer.

              Officer Gibson confirmed that the boxed computer was removed from the appellant’s
van and photographed at the scene of the suspects’ arrests. However, neither Officer Gibson nor
Officer Dickson could recall who removed the computer from the appellant’s van, nor could they
recall who photographed the computer. Officer Gibson identified the photograph of the boxed
computer, noting that, in the photograph, a dry magic marker board had been placed beside the
computer and was marked with the number assigned to the appellant’s case.

               Finally, the appellant testified on his own behalf at trial, evidently having recovered
from his memory loss. He asserted that one of his companions on the day of the theft, a woman
named “Bay-Bay,” removed the boxed computer from Computer City. According to the appellant,
he believed at the time of the theft that she was collecting empty boxes because she was in the
process of moving out of her current residence. The appellant conceded that, when the manager of
Computer City chased his friend into the parking lot, he knew that she had taken more than an empty
box. Nevertheless, he drove the van out of the parking lot. The appellant admitted that he had
previously been convicted of robbery and attempted grand larceny.

                Following the parties’ presentation of proof, the trial court found the appellant guilty
of the charged theft. The court conducted a sentencing hearing on July 17, 1998. At the conclusion
of the hearing, the court sentenced the appellant as a career offender to twelve years incarceration
in the Tennessee Department of Correction.

                                            II. Analysis
a.      The Trial Court’s Denial of the Appellant’s Ex Parte Motion for a State-Funded
        Psychological Expert
               The appellant first contends that the trial court erroneously denied his ex parte motion
for the appointment of an independent psychological expert at the state’s expense. In Barnett, 909
S.W.2d at 431, our supreme court held that,
               when a defendant in a non-capital case demonstrates to the trial court
               in an ex parte proceeding that his sanity at the time of the offense is
               to be a significant factor at trial, the federal constitution, at a
               minimum, requires the State to provide the defendant access to a
               competent, independent psychiatrist who will conduct an appropriate



                                                  -6-
                examination and assist in evaluation, preparation, and presentation of
                the defense.
The burden is upon a criminal defendant to demonstrate a “particularized need” for expert assistance,
i.e., the defendant must demonstrate by reference to the facts and circumstances of his particular case
that expert assistance is necessary to protect his right to a fair trial. Id. A trial court should, in turn,
consider “all facts and circumstances known to it at the time the motion for expert assistance is
made” in determining whether a defendant has satisfied his burden. Id. See also Tenn. Sup. Ct. R.
13 § 5.

                   In challenging the trial court’s application of Barnett and Tenn. Sup. Ct. R. 13 § 5 in
this case, the appellant argues that the trial court improperly relied upon evidence outside the record.
Specifically, he notes that the trial court denied his motion for a psychological expert based, in part,
upon knowledge obtained by the court when it presided over the appellant’s conviction of theft in
a different case. The appellant concludes that, by requiring a trial court to consider “all facts and
circumstances known to it” in deciding a motion for expert assistance, our supreme court in Barnett
did not intend to vitiate the general rule that “a judge is not permitted to make an investigation of
a case, even an inadvertent one, off the record, and then base a holding on the information obtained
. . . .” State v. Hart, 911 S.W.2d 371, 375-377 (Tenn. Crim. App. 1995). See also Vaughn v. Shelby
Williams of Tennessee, 813 S.W.2d 132, 133-134 (Tenn. 1991); State v. Miller, No. 02C01-9708-
CC-00300, 1998 WL 902592, at *5 (Tenn. Crim. App. at Jackson, December 29, 1998).

                The State responds that the appellant has waived his complaint by failing to object
at the ex parte hearing to the trial court’s consideration of the facts underlying his prior conviction.
Moreover, the State cites this court’s opinion in State v. Harvest, 967 S.W.2d 829, 832-833 (Tenn.
Crim. App. 1997), in which we approved a trial court’s consideration under Barnett of knowledge
obtained by the court when it sat in judgment of the defendant in a different case.

                 We simply conclude that, even assuming that the appellant’s interpretation of Barnett
is correct, the facts considered by the trial court in the instant case and in Harvest were arguably
subject to judicial notice under Tenn. R. Evid. 201. Prior proceedings and judgments in the same
court are generally subject to judicial notice as they “are capable of accurate and ready determination
by resort to sources whose accuracy cannot reasonably be questioned.” Id. at (b)(2). See NEIL P.
COHEN , ET AL., TENNESSEE LAW OF EVIDENCE § 201.3, at 43 (Michie ed., 3d ed. 1995)(public and
court records can be the subject of judicial notice); see also State v. Nunley, No. 01C01-9809-CC-
00395, 1999 WL 482408, at *5 (Tenn. Crim. App. at Nashville, July 9, 1999), perm. to appeal
denied, (Tenn. 2000)(“[c]ourt records fall within the general rubric of facts readily and accurately
determined”); State v. Head, No. 01C01-9806-CC-00263, 1999 WL 343910, at **5-6 (Tenn. Crim.
App. at Nashville, June 1, 1999)(“[t]o be sure, the trial court was allowed to take judicial notice of
its court records). Under Tenn. R. Evid. 201(e), it was incumbent upon the appellant to
contemporaneously challenge the court’s judicial notice of the prior proceedings. In the absence of
a contemporaneous challenge, the noticed facts are taken as given for purposes of both trial and
appellate proceedings. Nunley, No. 01C01-9809-CC-00395, 1999 WL 482408, at **4-5. See
generally Tenn. R. App. P. 36(a).


                                                    -7-
                The appellant additionally asserts that, under Barnett, 909 S.W.2d at 423, he
adequately demonstrated a “particularized need” for a psychological expert. Specifically, the
appellant notes that his mental health records contain evidence which tends to disprove the mental
state required for the commission of a theft. State v. Hall, 958 S.W.2d 679, 689 (Tenn. 1997). The
State again disagrees.

                 This court applies an abuse of discretion standard in reviewing a trial court’s ruling
on the necessity for expert assistance. Ruff v. State, 978 S.W.2d 95, 101 (Tenn. 1998); State v.
Vallejo, No. W1998-00500-CCA-R3-CD, 1999 WL 1532153, at *2 (Tenn. Crim. App. at Jackson,
December 17, 1999). “An abuse of discretion standard contemplates us giving the trial court the
benefit of its decision as long as that decision is supported by material evidence and is not arbitrary,
capricious or illegal.” State v. Bordis, No. 01C01-9211-CR-00358, 1994 WL 672595, at *18 (Tenn.
Crim. App. at Nashville, December 1, 1994). Applying this standard, we must conclude that the trial
court acted within its discretion.

                In summary, we note that, although the appellant was diagnosed with Post-Traumatic
Stress Disorder at various times prior to the instant offense, the appellant’s complaints consisted
primarily of recurring nightmares and anxiety. Only in September 1997, almost one year after the
instant offense, did psychological testing suggest the presence of a “thought disorder.” As to the
appellant’s claims of memory loss, “‘[f]ailure to remember later, when accused, is in itself no proof
of the mental condition when [the] crime was performed.’” Thomas v. State, 301 S.W.2d 358, 361
(Tenn. 1957)(citation omitted). See also State v. Tate, No. 02C01-9605-CR-00164, 1997 WL
746441, at *17 (Tenn. Crim. App. at Jackson, December 3, 1997)(lack of memory does not
constitute proof of a defendant’s mental capacity at the time of his offense). Indeed, nothing in the
appellant’s mental health records prior to September 1997 suggests a lack of capacity to form the
mental state required for the commission of a theft, nor do the facts of the instant offense suggest
such a lack of capacity. This issue is without merit.

b.       Sufficiency of the Evidence
                 The appellant also challenges the sufficiency of the evidence underlying his
conviction of theft. In this regard, the appellant carries the burden of demonstrating to this court that
no “reasonable trier of fact” could have found the essential elements of the charged offense beyond
a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982); Tenn. R. App. P. 13(e). In other words, on appeal, the
State is entitled to the strongest legitimate view of the evidence and all reasonable inferences which
may be drawn therefrom. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). Questions
concerning the credibility of witnesses and the weight and value to be given the evidence, as well
as all factual issues raised by the evidence, are resolved by the trier of fact, and not the appellate
courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

              In order to find the appellant guilty of theft of property worth one thousand dollars
($1,000) or more, the trial court was required to find beyond a reasonable doubt that (1) the appellant
knowingly obtained or exercised control over property worth one thousand dollars ($1,000) or more;


                                                  -8-
(2) the appellant did not have the owner’s effective consent; and (3) the appellant intended to deprive
the owner of the property. Tenn. Code Ann. § 39-14-103 (1997); Tenn. Code Ann. § 39-14-105(3)
(1997). In this appeal, the appellant contends that the State failed to establish that he stole anything
other than an empty computer box. Specifically, the appellant notes that the State failed to introduce
either the computer box or its contents at trial, introducing instead a photograph of the closed
computer box. Moreover, the appellant asserts that the record is devoid of testimony that “the box
was opened and a particular computer was identified inside.” The State responds that Mr. Lynch’s
testimony established the contents of the computer box.

                 We initially note that submerged within the appellant’s challenge to the sufficiency
of the evidence is a challenge to the trial court’s admission at trial of the photograph of the boxed
computer. The appellant asserts on appeal, as he did at trial, that the State failed to properly
authenticate the photograph. Tenn. R. Evid. 901. Specifically, the appellant argues that the State
failed to establish a chain of custody of the computer from the time of its removal by police from the
appellant’s van until it was photographed by police. State v. Shead, No. 27, 1986 WL 13957, at *2
(Tenn. Crim. App. at Jackson, December 10, 1986). We conclude that, even assuming that the trial
court erred in admitting the photograph at trial, any error was harmless. Tenn. R. App. P. 36(b);
Tenn. R. Crim. P. 52(a).

                 “As a general rule, there is no requirement that stolen chattels be introduced as
exhibits into evidence.” State v. Ashley, No. 01C01-9706-CC-00219, 1998 WL 498739, at *6
(Tenn. Crim. App. at Nashville, August 20, 1998). See also Wallis v. State, 546 S.W.2d 244, 249
(Tenn. Crim. App. 1976); State v. Williams, No. 02C01-9209-CR-00220, 1994 WL 553420, at *13
(Tenn. Crim. App. at Jackson, October 12, 1994); State v. Woodward, No. 03C01-9204-CR-00129,
1993 WL 20123, at *4 (Tenn. Crim. App. at Knoxville, February 2, 1993). In other words, the State
may establish a theft exclusively through the testimony of a victim. As previously noted, Mr. Lynch
testified that he was the general manager of Computer City and also testified that he observed the
appellant enter his store and steal a box containing a Hewlett Packard computer worth approximately
$2,899. The appellant did not challenge the introduction of Mr. Lynch’s testimony at trial and does
not properly challenge its introduction in this appeal. Moreover, both the appellant’s testimony and
circumstantial evidence corroborated Mr. Lynch’s testimony concerning the contents of the box. See
State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998), cert. denied, U.S. , 119 S. Ct. 1501 (1999)(a
crime may be established by direct evidence, circumstantial evidence, or a combination thereof).
Accordingly, the evidence adduced at trial supports the trial court’s verdict of guilt. This issue is
likewise without merit.

                                        III. Conclusion
               For the foregoing reasons, we affirm the judgment of the trial court.


                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE



                                                  -9-